DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed February 10, 2022.
Claims 1 and 8 have been amended.
Claims 5-7 and 12-15 have been cancelled.
Claims 1-4 and 8-11 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112 has been withdrawn in response to the submitted amendments.
Applicant’s arguments filed February 10, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
In view of the foregoing amendments, amended claim 1 and its dependent claims, as a whole, are not directed to non-statutory matter, at least because the amended claim 1 recites "cause the first vehicle to display a charging reservation list on a touch panel-equipped display of the first vehicle for a user of the first vehicle to select a desired charging reservation quota from the charging reservation list." Even assuming that the claim 1 recites a judicial exception (e.g., a method of organizing human activity alleged by the Examiner in the Office Action) which the Applicant does not concede, the above claim limitation would integrate the judicial exception into a practical application because the above claim limitation adds significant and meaningful activity to the judicial exception.
Examiner respectfully disagrees. Causing the vehicle to display a charging list to select a reservation is a part of the identified abstract idea. The displaying functionality do not recite a practical application of the identified abstract idea. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (“As a general rule, ‘the collection, organization, and display of two sets of information on a generic display device is abstract.’"). The touch panel display itself is an instruction to apply the abstract idea using a computer. Additionally, the specification supports a conclusion under step 2B that the touch panel display is both an instruction to apply the abstract idea using a computer and a well-understood, routine, and conventional additional element. 

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
Further, a computer can be improved/transformed by hardware and/or software. The newly recited limitation would transform the charging reservation server to be a different computer server (i.e., a particular machine) by specifically "caus[ing] the first vehicle to display a charging reservation list on a touch panel-equipped display of the first vehicle for a user of the first vehicle to select a desired charging reservation quota from the charging reservation list." As such, the claims are directed to patent eligible subject matter.
Examiner respectfully disagrees. The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer").

Regarding the previous rejection under 35 U.S.C. 102/103, Applicant’s remaining arguments have been considered but are moot in view the new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-4 and 8-11 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 8, as a whole, are directed to the abstract idea of managing vehicle charging reservations, which is a method of organizing human activity and a mental process. The claims recite a methods of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) because the claims allow for demand based reservations by allowing a first vehicle to pay an additional fee when the supply is low. The claims recite a methods of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) because the claims describe the interaction between different users reserving electrical vehicle charging stations. The claims recite a mental process because the identified idea is a contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) because reallocating reservations based on acceptance of a transfer fee can be practically performed in the human mind. The method of organizing human activity and mental process of “managing vehicle charging reservations,” is recited by claiming the following limitations: managing allocation of charging reservations, displaying a charger reservation list, allocating the reservation from a second vehicle to a first vehicle, and providing an allocation transfer fee. The mere nominal recitation of a server, a central processing unit, a memory, an input/output port, a communication device, a communication network, a touch panel display, an electrically powered vehicle, a base station, and a power storage device does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 2-4 and 9-11, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: presenting the allocation request fee, inquiring of the user of the second vehicle, allocating the reservation, and inquiring of the user of the first vehicle.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 8 recite the additional elements: a server, a central processing unit, a memory, an input/output port, a communication device, a communication network, a touch panel display, an electrically powered vehicle, a base station, and a power storage device which are used to perform the managing reservation steps. The electrically powered vehicle with a power storage device in these steps are recited at a high level of generality, i.e., as a generic electrically powered vehicle with a power storage device performing a generic vehicle function. The server, central processing unit, memory, input/output port, communication device, bases station, communication network, and a touch panel display limitations are no more than mere instructions to apply the exception using generic computer components. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of making vehicle reservations in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing reservation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a server, a central processing unit, a memory, an input/output port, a communication device, and a communication network. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a server (Specification p. 8), a central processing unit (Specification p. 8), a memory (Specification p. 8), an input/output port (Specification p. 8), a communication device (Specification p. 8), a communication network (p. 7), a touch panel display (Specification p. 10-11), an electrically powered vehicle (Specification p. 7), a base station (Specification p. 7, 11), and a power storage device (Specification p. 9). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a server, a central processing unit, a memory, an input/output port, a communication device, a communication network, and a touch panel display. See MPEP 2106.05(f). The claims limit the field of use by reciting charging electrically powered vehicles. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smullin et al. (U.S. P.G. Pub. 2014/0089016 A1), hereinafter Smullin, in view of Graham (U.S. P.G. Pub. 2015/0345962 A1), hereinafter Graham, in view of Sen et al. (U.S. P.G. Pub. 2017/0061508 A1), hereinafter Sen.

Claim 8. 
Smullin discloses a charging reservation server for an electrically powered vehicle (Smullin [0048]), the charging reservation server being configured to make a charging reservation for a plurality of vehicles each including a power storage device configured to be charged with electric power supplied from outside each of the plurality of vehicles, the charging reservation server comprising: 
a quota manager including a central processing unit, memory, and an input/output port through which various signals are input/output (Smullin [0048]); and 
a communication device configured to wirelessly communicate with each of the plurality of vehicles through a communication network and a base station, and configured to allow bidirectional communication between the quota manager and the communication network (Smullin [0035], [0038], [0047]-[0049]); 
the quota manager configured to: 
manage allocation of a charging reservation quota defined by a charging location and a charging time zone in accordance with information transmitted from each of the plurality of vehicles, the plurality of vehicles including a first vehicle and a second vehicle (Smullin [0032] a motorist can reserve space for parking in a parking pool; [0035] motorist may use GPS to interact with centralized parking services; [0049] users access parking servers; [0050] parking data includes reservations and a waitlist of reservation requests; [0061] reservation request includes location of the parking pool and duration or a start and end time; [0066], [0068] reservation record added to the reservation list); and 
Regarding the following limitation;
cause the first vehicle to display a charging reservation list on a touch panel-equipped display of the first vehicle for a user of the first vehicle to select a desired charging reservation quota from the charging reservation list; and
Smullin discloses interacting with centralized parking services through a vehicle-mounted device where parking services maintains lists of reservation records and waitlists for reservation requests (Smullin [0035] motorist may use GPS to interact with centralized parking services using a vehicle-mounted device; [0050] parking data includes reservations and a waitlist of reservation requests; [0066], [0068] reservation record added to the reservation list). However, Smullin does not teach cause the first vehicle to display a charging reservation list on a touch panel-equipped display of the first vehicle for a user of the first vehicle to select a desired charging reservation quota from the charging reservation list, but Graham does (Graham [0024] Electric Vehicle interface 105 may comprise a touch-screen display; [0041], [0043] provide a list of re-charging locations). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of displaying a charging reservation list on a vehicle touch-panel display to allow a user to select a desired reservation of Graham for the vehicle-mounted device providing reservation requests to a centralized parking service of Smullin. Both the touch-panel display providing a list of charging location for vehicle selection and the vehicle mounted device allowing a user to interact with a centralized parking service to request reservations are known in the art of electric vehicle charging as ways of locating chargers for a driver to use. Thus, the simple substitution of one known element in the art of electric vehicle operation for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Smullin’s system with the improved functionality to provide a better user experience by allowing them to directly interact with a charger reservation list.
Smullin discloses:
when the first vehicle requests allocation of a reservation quota in a state where the reservation quota is allocated to the second vehicle (Smullin [0056] a driver in dire need of a charge and there are no charging stations free of parking with charging reservations), allocate the reservation quota to the first vehicle on conditions that 
a user of the second vehicle agrees to transfer the reservation quota (Smullin [0056] system will notify all drivers that are currently charging or holding a reservations that someone wants to buy out their parking with charging reservation those drivers could then choose whether to accept the offer and vacate the spot or reservation), and 
a user of the first vehicle pays an allocation reception fee for receiving allocation of the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), wherein 
the user of the second vehicle obtains an allocation transfer fee by transferring the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
Regarding the following limitation:
the allocation reception fee is set to be higher when the user of the first vehicle designates the charging location in a predetermined range than when the user of the first vehicle designates the charging in a range wider than the predetermined range.
Smullin discloses paying a premium fee for a charging reservation (Smullin [0056]), however Smullin does not disclose how to set the allocation reception fee. Sen teaches that designating smaller search locations may provide the best results however cheaper results are found by searching a larger area (Sen [0053] user can search for parking garages based on location; [0054] user may be provide the “Best” option which is the lowest price within a small, such as 0.25 mile, or any other suitable distance, radius of the destination; [0056] User may search for the “cheapest” option which rather than restrict the search to a small radius, a larger search area, such as a 1 mile radius in any direction is considered). One of ordinary skill in the art would have recognized that applying the known technique of searching a larger area to identify cheaper options of Sen to Smullin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sen to the premium fee of Smullin would have yielded predictable results because the level of ordinary skill in the vehicle reservations art demonstrated by the references applied shows the ability to incorporate such manipulation of search criteria to return results with either lower or higher fees. Further, applying the use of distance criteria to identify higher or lower fees to Smullin, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient allocation of electric vehicle chargers by attempting to disincentivize vehicles blocking prime location chargers by requiring vehicles pay more when they use chargers in high demand locations.

Claim 9. 
Smullin in view of Graham and Sen teaches all of the elements of claim 8 as shown above. Additionally, Smullin discloses wherein the quota manager is configured to 
present the allocation reception fee to the user of the first vehicle when the first vehicle requests allocation of the reservation quota (Smullin [0054] parking services communicates by phone, text, email, or display at a charging station; [0056] system will notify all drivers that are currently charging or holding a reservations that someone wants to buy out their parking with charging reservation those drivers could then choose whether to accept the offer and vacate the spot or reservation), and 
inquire of the user of the second vehicle, when the user of the first vehicle agrees to pay the allocation reception fee, as to whether the user of the second vehicle can agree to transfer the reservation quota or not (Smullin [0056] drivers may choose whether to accept the offer and vacate the spot or the reservation).

Claim 10. 
Smullin in view of Graham and Sen teaches all of the elements of claim 9 as shown above. Additionally, Smullin discloses wherein the quota manager is configured to 
present the allocation transfer fee to the user of the second vehicle when the quota manager inquires of the user of the second vehicle as to whether the user of the second vehicle can agree to transfer the reservation quota or not (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
allocate the reservation quota to the first vehicle when the user of the second vehicle agrees to the allocation transfer fee (Smullin [0056] drivers may choose whether to accept the offer and vacate the spot or the reservation).

Claim 11. 
Smullin in view of Graham and Sen teaches all of the elements of claim 8 as shown above. Additionally, Smullin discloses wherein the quota manager is configured to 
present the allocation transfer fee to the user of the second vehicle when the first vehicle requests allocation of the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
inquire of the user of the first vehicle, when the user of the second vehicle agrees to transfer the reservation quota with the allocation transfer fee, as to whether the user of the first vehicle can pay the allocation transfer fee or not (Smullin [0056] drivers may choose whether to accept the offer and vacate the spot or the reservation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628